October 19, 2001

 

 

Carol Wrenn
92 Pill Hill Road
Bernardsville, NJ 07924


Dear Carol:

 

I am pleased to offer you the position of President, Animal Health Division for
Alpharma. In this capacity you will be headquartered in Fort Lee, New Jersey and
reporting to Ingrid Wiik, CEO of Alpharma.

I would like to confirm the following compensation and related fringe benefits
as a beginning of what I am confident will be a fruitful relationship. As an
employee of Alpharma you will:

 * Receive an initial annual salary of $325,000. In accordance with our current
   practice, your base salary will be reviewed for possible adjustment at the
   end of each calendar year. Because of when you will be starting this year,
   your first performance review for possible salary adjustment will be in
   January, 2003.

 * Receive a taxable auto allowance of $15,000 / year and be reimbursed for auto
   maintenance expenses of up to $2,000/year for vehicles up to five years old
   and up to $1,000/year for vehicles more than five years old. You will also be
   reimbursed for auto insurance (grossed-up), including a million-dollar
   umbrella policy.

 * Be eligible to participate in the Company's Performance Incentive (Bonus)
   Plan beginning for the year 2002. Under the current plan, at the Vice
   President level, your bonus target is 50% of your annual base earnings. Any
   actual incentive payment is contingent upon both Company and your individual
   performance.

Be granted options to purchase 30,000 shares of Alpharma Inc. Class "A" stock
effective on your first day of employment with Alpharma. In addition, you will
be eligible to receive stock options under the normal terms of the Company's
stock option plan (Currently options granted become exercisable at 25% of the
total granted, one, two, three and four years from the date of grant. Option
expires ten (10) years after grant). Historically, options have been granted in
March /April of each year based on the Company's performance and individual
performance.

 * Be entitled to four (4) weeks vacation per year beginning in 2002. Under
   current Company policy, you will also be given 12 holidays each calendar year
   (six of which are designated as floating holidays). For the remainder of 2001
   you will be entitled to one week of vacation.

Be entitled to receive an annual $ 3,000 allowance ( taxable ) for tax and/or
financial planning and tax return preparation.

 * Receive a sign-on bonus of $65,000, payable to you during the first pay
   period after your first day of employment or you can also choose to defer
   this until after January 1, 2002.

 

Additionally, you will be entitled to the Alpharma fringe benefit package, which
currently includes the following:

 * A Savings Plan to which the employee can save either on a pre and/or post tax
   basis and contribute up to 15% of base pay. The Company provides a
   service-weighted match on the first 6% of employee contributions. Based on
   length of service, the Company match begins at 40% and increases over time up
   to 100%. Enrollment is subject to plan provisions.

 * A Stock Purchase Plan in which employees can elect to contribute up to four
   percent of salary for the purchase of Alpharma's stock, and the Company will
   match 50% of the employee's contribution. The Company's match is vested at
   the end of each quarter. Enrollment is subject to plan provisions.

 * A Defined Benefit Pension Plan fully paid by the Company in which qualified
   employees vest 100% after 5 years' employment.

 * A group health and medical plan for which the employee pays $11.54 for single
   coverage or $27.69 for family coverage, for each two-week period. The Company
   pays the remainder of the premium is paid by the Company. You become eligible
   for this coverage on your date of hire.

 * Life insurance for three times your annual salary with the premium paid by
   the Company.

 * A disability program that pays sixty percent of your base salary integrated
   with social security until age seventy. The Company pays the premium.

 * A tuition assistance program which pays for job related studies provided the
   course is passed with a "C" or better.

Because of the important role you will have in the Company, if you resign for
any reason, you will give 90 days notice. In the event that you are terminated
without cause, you will continue to receive your base salary and will continue
to participate in the Alpharma group health plan (i.e., medical, dental) paying
the same premium as an employee for eighteen months. Finally, we are in the
midst of developing a policy regarding change in control and when that policy is
finalized the terms of that policy will be communicated to you. In the meantime,
in the event of your termination or in the company's Chief Executive Officer
within six (6) months after a change in control, your existing eighteen-month
severance schedule would apply. The salary continuation payments and health
benefit participation are subject to you signing the Company's standard release
from liability.

I would appreciate your acknowledging this offer of employment and acceptance by
signing this letter and return it to me at your convenience.

I look forward to working with you to create a great company.

 

Very truly yours,


/s/ George P. Rose

George P. Rose
Vice President Human Resources and Communications

 

 

Agreed and Accepted

 

/s/ Carol Wrenn

10/22/01

Carol Wrenn

Date

 

3